Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 28, 2020

                                      No. 04-20-00440-CV

                                 IN THE INTEREST OF E.H.

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-01654
                          Honorable Richard Garcia, Judge Presiding


                                         ORDER

       This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. Appellant E.H. has filed a motion for extension of time to file his brief.
Appellant’s motion is GRANTED, and appellant’s brief is due on November 12, 2020.

       Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.




                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of October, 2020.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court